                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


DANA GOSSETT,

                       Plaintiff,

v.                                                            Case No.: 2:18-cv-999
                                                              JUDGE GEORGE C. SMITH
                                                              Magistrate Judge Vascura

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


                                              ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on May 14, 2019. The Magistrate Judge recommended that Defendant’s

Motion for Partial Dismissal for Failure to State a Claim under Federal Rule of Procedure

12(b)(6), or in the Alternative for Partial Summary Judgment be granted. (Doc. 16). Defendant

has filed a Response in Opposition (Doc. 20). This matter is now before the Court on Plaintiff’s

Objections to the Magistrate Judge’s Report and Recommendation. (Doc. 17). The Court will

consider the matter de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Plaintiff argues in her objections that the Magistrate Judge erred by finding that

exhaustion is required in cases involving applications for social security benefits. Additionally,

Plaintiff asserts that the Magistrate Judge erred in finding that Plaintiff could have raised her

Appointments Clause challenge administratively.
       Plaintiff’s objections present the same issues already presented to, and carefully

considered by, the Magistrate Judge in the Report and Recommendation. Plaintiff has not

presented any new evidence or argument other than what was previously presented in her

Statement of Errors. Plaintiff merely disagrees with the Magistrate Judge’s conclusions.

Specifically, Plaintiff disagrees with the Magistrate Judge’s refusal to apply the principles in

Sims v. Apfel, 530 U.S. 103 (2000) to this case. The Court has carefully considered this issue

and agrees with the Magistrate Judge’s recommendation to follow the majority of courts who

have concluded that “a social security claimant’s failure to present an Appointments Clause

challenge to the ALJ results in a forfeiture of the claim at the judicial appeal level.” Hodges v.

Comm’r of Soc. Sec., No. 1:18-cv-394, 2019 WL 1330847, at *2 (S.D. Ohio Mar. 25, 2019).

       Additionally, Plaintiff argues that Magistrate Judge’s reasoning defeats the very purpose

of the futility exception. Again, the Magistrate Judge carefully considered this and agreed with

prior decisions from this Court that held that the Emergency Memorandum from the Social

Security Administration did not prevent Plaintiff from raising her Appointments Clause claim

before the ALJ, thereby rejecting her claim that raising it would have been futile. (Doc. 16 at 5).



       Defendant argues, and the Court agrees, that Plaintiff merely repeats the same arguments

made in her response to Defendant’s Motion. Therefore, for the reasons set forth above and

those stated in the well-reasoned Report and Recommendation, this Court finds that Plaintiff’s

objections are without merit.




                                                -2-
       Based on the aforementioned and the detailed Report and Recommendation, the Court

finds that Plaintiff’s objections have been thoroughly considered and are hereby OVERRULED.

Accordingly, the Report and Recommendation, Document 16, is ADOPTED and AFFIRMED.

Plaintiff’s Statement of Errors is due 45 days from this entry. Defendant’s Memorandum

in Opposition is due 45 days after service of the Statement of Errors, and the Reply, if any,

shall be due 15 days after service of the Memorandum in Opposition.

       The Clerk shall remove Documents 16 and 17 from the Court’s pending motions list.

              IT IS SO ORDERED.


                                                   /s/ George C. Smith
                                                   GEORGE C. SMITH, JUDGE
                                                   UNITED STATES DISTRICT COURT




                                             -3-
